DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to Claim 1, the claim requires “a first compressor that pumps an extractant” and “a closing valve disposed between the second heat exchanger and the first heat exchanger along a flow path; a second compressor disposed between the closing valve and the first heat exchanger along the flow path”.

    PNG
    media_image1.png
    670
    761
    media_image1.png
    Greyscale

The instant specification identifies Figure 4 and [0043]-[0059] as being the only embodiment directed to an extraction device comprising two compressors. Figure 4 and [0043]-[0059] identify a closing valve 13 disposed between the second heat exchanger 4 and the first heat exchanger 3 along a flow path; a second compressor 11 disposed between the closing valve 13 and the first heat exchanger 3 along the flow path. 
In the embodiment of Figure 4, the first compressor 5 pumps a refrigerant and the second compressor 11 pumps an extraction gas (extractant). Therefore, the claim 
With regard to Claim 3, the claim is directed to a switching valve that is provided between the first heat exchanger and the retention tank. However, there are no embodiments in the instant specification which are directed to an extraction device having both two compressors and a switching valve. Therefore, Claim 3 is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, line 13, “the first phase change unit” lacks antecedent basis in the claims.
With regard to Claim 1, the claim recites “a valve that is provided between the second heat exchanger and the treatment tank”. It is not clear if the valve is required to be in a direction of flow between the second heat exchanger and the treatment tank, or if the valve could also be in a direction of flow from the treatment tank to the second heat exchanger.
With regard to Claim 13, it is not clear if “the compressor” corresponds to the first compressor or the second compressor of Claim 1. 
Prior Art and Response to Arguments
The prior art appears to be silent to “a first heat exchanger that changes a phase of the extractant from gas to liquid”, “a second heat exchanger that changes the phase of the extractant from liquid to gas”, “a closing valve disposed between the second heat exchanger and the first heat exchanger along a flow path”, “a second compressor disposed between the closing valve and the first heat exchanger along the flow path”, and “wherein the gas from the second heat exchanger passes via the flow path to the first heat exchanger by the second compressor via the closing valve” in the context of Claim 1. 

    PNG
    media_image2.png
    556
    798
    media_image2.png
    Greyscale

The closest prior art appears to be Waibel (US 2009/0166175, Figure 14, [0111]-[0118]), which discloses an extraction process comprising the two heat exchangers, but 
However, the Examiner cannot make a determination on allowance at this time due to the 35 USC 112(a) new matter and 112(b) claim scope rejections over Claim 1.
With regard to Applicant’s arguments dated 1 September 2021, arguments regarding the Information Disclosure Sheet, Double Patenting Rejections, 112(f) interpretations, and 35 USC 102 and 103 rejections have been fully considered and are persuasive. These rejections and objections have been withdrawn.
Conclusion












Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777